Citation Nr: 1404028	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-13 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a dental and gum disorder, to include as secondary to diabetes mellitus and Agent Orange exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Lincoln, Nebraska.  

This appeal is remanded to the RO.  


REMAND

In September 2007, the Veteran submitted a claim of entitlement to service connection for dental and gum problems which he opined may be due to his diabetes mellitus.  He subsequently claimed that the dental and gum problems were also due to his exposure to Agent Orange.  

A VA dental examination was conducted in December 2010, which resulted in diagnoses of edentulous maxillary and mandibular arches, history of exposure to chlorinated dioxins, and history of periodontal disease.  It was written that periodontal disease may have been related to a number of factors including diet, oral habits such as smoking, immune system compromise, host resistance, or systemic disease entities such as uncontrolled diabetes, but was most commonly related to poor oral home care and hygiene.  A citation to a medical treatise to support this statement.  The use of tobacco products and smoking were not significant contributory factors to gingivitis and periodontitis.  It was noted that a review of the most current literature from the National Academy of Sciences on the effects of Agent Orange did not list periodontal disease or other dental conditions among the direct effects of exposure.  The examiner noted a private dentist's September 2007 opinion and observed that the private dentist addressed the possibility that Agent Orange exposure caused the problems, but the private dentist did not address other potential causes such as the Veteran's history of tobacco use or oral hygiene index.  The examiner also provided as a rationale the fact that there were no pre-operative radiographs or records to review to indicate the Veteran's original condition of dentition, prognosis, or alternatives of care presented.  The examiner opined that based on the multiple potential causes of periodontal disease, the absence of any direct connection to dental conditions from exposure to chlorinated dioxins and the absence of any pre-operative findings, differential diagnoses or etiology, previous treatment or treatment plans presented, it would be mere speculation to attribute the Veteran's periodontal condition and subsequent loss of teeth to exposure to Agent Orange.  

The December 2010 examination report is insufficient upon which to make a determination as to whether service connection is warranted for the teeth and gum claims.  The examiner only provided an opinion as to whether exposure to Agent Orange was productive of the disability at issue.  Significantly, the examiner noted that uncontrolled diabetes was a possible cause of teeth and gum problems but the examiner did not provide any opinion as to whether this was the situation in the Veteran's case.  Service connection is currently in effect for diabetes mellitus.  Accordingly, an opinion must be obtained to determine if the Veteran currently has teeth and gum problems which are etiologically linked to his service-connected diabetes mellitus.  

The December 2010 VA examiner found a lack of any pre-operative findings, differential diagnoses or etiology, previous treatment, or treatment plans presented for the Veteran's dental disorders.  However, the record contains dental records dated from 1993 onward, which document treatment for the Veteran's teeth prior to their extraction.  The 2010 examination report references a September 2007 opinion from a private dentist, but does not indicate that the examiner had reviewed the dental records associated with the claims file.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his dental claim.  The Board is particularly interested in obtaining records of dental treatment prior to extraction of the teeth.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development is completed, the claims file must be returned to the examiner who conducted the December 2010 VA dental examination and request that the examiner prepare an addendum to the examination report that addresses the question of whether the Veteran's dental disorder is etiologically linked to his service-connected diabetes mellitus and/or due to herbicide exposure.  The examiner must review the dental treatment records from Rosenau Family Dentistry dated from 1993 to 1998 and, after review, the examiner must indicate whether this evidence changes his opinion regarding the etiology of the Veteran's dental disorders.  The examiner must provide an opinion as to whether the any dental disorder is etiologically linked to the service-connected diabetes mellitus and/or due to herbicide exposure.   

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the December 2010 VA examination is not available, arrange to have the above questions answered by a suitably qualified health care professional.  If this professional cannot provide the requested opinions without examination of the Veteran, this must be scheduled.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence and argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


